DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on September 29, 2020, is acknowledged.
Claims 1-20 are pending in the instant application.

Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the band-pass filter is provided with a plurality of openings that are formed at positions corresponding to the LED chips, and the band-pass filter allows blue light to transmit therethrough; and at least one diffusion layer disposed on the band-pass filter and receives light emitted from the LED layer through the openings on the band-pass filter.
Regarding claim(s) 2-5, claim(s) 2-5 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.
Regarding claim(s) 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 6, and specifically comprising the limitation of a band-pass filter disposed on the LED layer, wherein the band-pass filter is provided with a plurality of openings that are formed at positions corresponding to the LED chips.
Regarding claim(s) 7-13, claim(s) 7-13 is/are allowable for the reasons given in claim 6 because of its/their dependency status from claim 6.
Regarding claim(s) 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 14, and specifically comprising the limitation of providing a band-pass filter on the LED layer, wherein a plurality of openings are formed on the band-pass filter at positions corresponding to the LED chips.
Regarding claim(s) 15-20, claim(s) 15-20 is/are allowable for the reasons given in claim 14 because of its/their dependency status from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879